 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1764 
In the House of Representatives, U. S.,

December 15, 2010
 
RESOLUTION 
 
 
 
 That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 2965) to amend the Small Business Act with respect to the Small Business Innovation Research Program and the Small Business Technology Transfer Program, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a motion offered by the Majority Leader or his designee that the House concur in the Senate amendment with the amendment printed in the report of the Committee on Rules accompanying this resolution. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the Majority Leader and Minority Leader or their respective designees. The previous question shall be considered as ordered on the motion to final adoption without intervening motion.  
 
Lorraine C. Miller,Clerk.
